Citation Nr: 1531631	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  08-04 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to July 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This case was previously before the Board in August 2012, when it was remanded for further development, to include providing the Veteran with a VA examination.  The examination was provided in October 2012.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998). 

The issue of entitlement to service connection for residuals of resection of the small intestine, claimed as secondary to medication for service-connected migraine headaches has been raised by the record in the Veteran's VA Form 9 filed February 2008, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1. The Veteran is service connected for the following disabilities: migraine headaches, rates as 50 percent disabling since August 2007; tinnitus, rated as 10 percent disabling since 1985; lumbar degenerative disease/osteoporosis, rated as 10 percent disabling since April 2006; and the noncompensable disabilities of right ear hearing loss, severe anemia, and residuals of multiple fractures of the nose.  His combined disability rating is 60 percent since August 2007. 

2. The Veteran is not shown to be unable to sustain reasonably gainful employment as a result of his service-connected disabilities.




CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In March 2009, the RO sent the Veteran a letter, prior to adjudication of his claim, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations, including one specifically to address employability in October 2012.  There is no argument or indication that the examinations or opinions are inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.



TDIU Claim

Total disability ratings for compensation may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran's compensable service-connected disabilities are migraine headaches, rates as 50 percent disabling since August 2007; tinnitus, rated as 10 percent disabling since 1985; lumbar degenerative disease/osteoporosis, rated as 10 percent disabling since April 2006.  He also has noncompensable disabilities of right ear hearing loss, severe anemia, and residuals of multiple fractures of the nose.  The combined disability rating for service-connected disabilities is 60 percent, and therefore does not meet the schedular criteria of a combined rating of 70 percent or more for an award of TDIU.  

Extraschedular Rating

It is the policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of a service-connected disability shall be rated totally disabled, notwithstanding the fact that the assigned schedular ratings do not equal 60 percent for a single disability or 70 percent for a combined disability. 38 C.F.R. § 4.16(b).  Thus, if a Veteran fails to meet the rating enunciated in 38 C.F.R. § 4.16(a), an extraschedular rating should be considered if the Veteran is unemployable due to a service-connected disability.  38 C.F.R. § 4.16(b).

The Board is precluded from considering an extraschedular rating in the first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  However, the RO has declined to refer the matter for consideration by the Director of Compensation and Pension services, based on the conclusions of the VA examinations in June 2014.  Specifically, the examiner found that the Veteran's service-connected disabilities would not preclude sedentary to light duty employment, even considering the combination of his migraine disability and his low back disability.  The Board notes that the examiner specifically stated that consideration was not given to the Veteran's education and work experience in rendering the opinion on employability.  However, the Board has considered the Veteran's experience as a jet engine mechanic and flight engineer, as well as a park ranger

The Veteran has submitted an opinion from a doctor in December 2006 that noted that the Veteran's migraine headaches, and the use of narcotic medications to relieve his pain, limited his ability to work as a park ranger because he could not operate vehicles or heavy equipment, and stated that as a result he should be considered disabled.  In contrast, the record shows that the Veteran still engages in travel for family vacations and lifts weights.  While the Veteran has stated that the exercise he engages in is recommended by his doctors in light of his osteoporosis and that it is less disruptive to have a vacation interrupted by a prostrating migraine attack than a work day, these activities do reflect an ability to engage in the sorts of activities which might be included in gainful employment.

The record reflects that the Veteran left his employment based on his migraine disability and that he had consumed all of his leave, both personal leave and sick leave, in dealing with his migraines.  However, this is accounted for in the award of a 50 percent disability rating for migraines, which encompasses a disability picture of "very frequent completely prostrating and prolonged attacks productive of severe economic instability."  As such, the economic hardships resulting from the migraine disability does not bring it within the guidelines for entitlement to extraschedular consideration.  As the record does not show that the Veteran's service-connected disabilities would preclude him from obtaining and maintaining reasonably gainful employment, there is no basis for a referral for consideration of TDIU on an extraschedular basis.  38 C.F.R. § 4.16(b).


ORDER

Entitlement to TDIU is denied.



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


